Case: 21-60649       Document: 00516472308           Page: 1      Date Filed: 09/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                           September 15, 2022
                                    No. 21-60649                               Lyle W. Cayce
                                  Summary Calendar                                  Clerk


   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Justin C. Mark,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                                 No. 1:11-CR-22-1


   Before King, Jones, and Smith, Circuit Judges.
   Per Curiam:*

          Justin Mark, federal prisoner #16060-043, moves to proceed in forma
   pauperis (“IFP”) on appeal of the June 15, 2021, order denying his request to
   correct the statement of reasons in his criminal case. Mark’s notice of appeal
   was filed, at the earliest, on August 6, 2021, after expiration of both the 14-day


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60649     Document: 00516472308           Page: 2   Date Filed: 09/15/2022




                                    No. 21-60649


   period for filing a notice of appeal under Federal Rule of Appellate Procedure
   4(b)(1)(A) and the maximum 30-day extension that could be granted under
   Rule 4(b)(4).
          This court may dismiss an appeal during consideration of an inter-
   locutory motion if the appeal “is frivolous and entirely without merit.” 5th
   Cir. R. 42.2. The district court denied Mark’s request to proceed IFP on
   appeal and certified that the appeal was not taken in good faith because his
   notice of appeal was untimely. Because the district court did not err in
   enforcing the time limits in Rule 4(b), the untimeliness of Mark’s notice of
   appeal may not be disregarded. See United States v. Leijano-Cruz, 473 F.3d
   571, 574 (5th Cir. 2006).
          The appeal is without arguable merit and is DISMISSED, and
   Mark’s motion to proceed IFP on appeal is DENIED. See 5th Cir.
   R. 42.2.




                                         2